Appeal by the defendant from *518two judgments of the Supreme Court, Kings County (Pincus, J.), both rendered December 2, 1983, convicting him of robbery in the first degree (two counts; one as to each indictment), upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
By failing to move in the court of first instance to withdraw his pleas, the defendant has failed to preserve for review the issue of the sufficiency of the plea allocutions (see, People v Pellegrino, 60 NY2d 636; People v Gonzalez, 110 AD2d 909, lv denied 66 NY2d 615; People v Santiago, 100 AD2d 857). Nor is reversal warranted in the interest of justice inasmuch as the plea allocutions satisfied the requirements of People v Harris (61 NY2d 9; see also, People v Buckhannon, 108 AD2d 818). Mollen, P. J., Brown, Weinstein, Eiber and Harwood, JJ., concur.